Title: From Thomas Jefferson to Thomas Mann Randolph, 28 February 1807
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        
                            Th:J. to TMR.
                            Feb. 28. 07.
                        
                        Joseph informs me your fever still continues. I certainly would not urge any thing that would be strongly
                            repugnent to your feelings, but I wish, my dear Sir, you could consent to return to your former room here. you would be so
                            much more comfortable there, and could be so much better furnished with what would be proper & agreeable to you, that it
                            would aid in shaking off your fever; & confined as you will perhaps be for some days to your room, you can be as much to
                            yourself as you please. as the day is stormy perhaps it might not be so safe to come out to-day as tomorrow; tho’ my
                            carriage is so close, that wrapt in a fur cloak, you would be as if in your bed. Joseph shall carry the carriage for you
                            at any moment to-day or tomorrow, as you shall direct.—having myself taken considerable cold, & the day tempestuous, I
                            am unable to visit you to-day. your return will make me extremely happy. my best affections attend you.
                    